            Case 6:19-cv-00314-MC       Document 1          Filed 03/05/19   Page 1 of 8




Brian B. Williams, OSB No. 964594
Alison R. Barber, OSB No. 085581
HITT HILLER MONFILS WILLIAMS LLP
411 SW Second Avenue, Suite 400
Portland, Oregon 97204
Telephone: (503) 228-8870
Facsimile: (503) 228-4250
E-mail Address: bwilliam @ hittandhill er.com
E-mail Address: abarber(c~hittandhiller.com

       Of Attorneys for Defendants Holman Transportation Services, Inc., Holman
       Transportation, Inc. and Leland Lawrence


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

LAURI MORRIS,
                                                                                                Case No .
                         Plaintiff,

      V.                                                                  NOTICE OF REMOVAL
                                                                         Marion County Circuit Court
HOLMAN TRANSPORTATION SERVICES,                                                Case No. 18CV58124
INC., an Idaho corporation, HOLMAN
TRANSPORTATION, INC., an Idaho
corporation, and LELAND LAWRENCE,

                         Defendants.

       TO:      The Judges of the United States District Court for the District of Oregon;
                Clerk of Marion County Circuit Court of the State of Oregon; and
                Travis S. Prestwich, attorney for Plaintiff.

       Defendants give notice of removal as follows:

       1.       On or about December 20, 2018, an action was commenced in Circuit Court of

the State of Oregon for the County of Marion entitled: LA URI MORRIS, Plaintiff, v. HOLMAN

TRANSPORTATION             SERVICES,        INC.,      an      Idaho    corporation,      HOLMAN



NOTICE OF REMOVAL                                                                      Page 1
              Case 6:19-cv-00314-MC         Document 1        Filed 03/05/19      Page 2 of 8




TRANSPORTATION, INC., an Idaho corporation, and LELAND LAWRENCE and bearing

Case No. 18CV58124. A copy of the Complaint is attached hereto as Exhibit A and made of part

of this Notice.

         2.       This lawsuit was filed on December 20, 2018.                Service was attempted on

Defendants on February 7, 2019.

         3.       No further pleadings have been filed or served, and there have been no further

proceedings in the state court. Fewer than thirty (30) days have elapsed since this action became

removable to this court. 28 U.S.C. § 1446(b).

         4.       Defendants state that this action is removable based on diversity. That is, this a

civil action over which this Court has original jurisdiction under 28 U.S.C. § 1332, and is one

which may be removed to this Court by Defendants pursuant to the provisions of 28 U.S.C. §

1441, in that it is a civil action wherein the matter in controversy exceeds $75,000, exclusive of

interests and costs, and is between citizens of different states or a foreign state. Defendants are

not citizens of the State of Oregon.

         5.       Plaintiff was at the time of filing of this action, and still is, a citizen of the State of

Oregon. At the time of filing this action, and currently, Defendants were citizens of the State of

Idaho.        Defendant Lawrence is an individual residing in Idaho.                 Defendants Holman

Transportation Services, Inc. and Holman Transportation, Inc. are corporations existing under

the laws of the state of Idaho, and have their principle place of business in a state other than

Oregon.

         6.       Less than one year has passed since this action was commenced.

Ill

Ill

NOTICE OF REMOVAL                                                                           Page 2
         Case 6:19-cv-00314-MC      Document 1    Filed 03/05/19     Page 3 of 8




       THEREFORE, Defendants give notice that the above action now pending in the Circuit

Court of the State of Oregon for the County of Marion as Case No. 18CV58124 has been

removed therefrom to this Court.

       DATED: March 4, 2019.

                                                HITT HILLER MONFILS WILLIAMS LLP

                                                By:     Isl Alison R. Barber
                                                      Alison R. Barber, OSB No. 085581
                                                      Brian B. Williams, OSB No. 964594
                                                      Of Attorney for Defendant

                                                TRIAL ATTORNEY: Brian B. Williams




NOTICE OF REMOVAL                                                            Page 3
                  Case 6:19-cv-00314-MC                    Document 1 Filed 03/05/19                                     Page 4 of 8
                                                         12/20/2018 3:56 PM
                                                             18CV58124



 1

 2                       IN THE CIRCUIT COURT OF THE STATE OF OREGON

 3                                           FOR THE COUNTY OF MARION

 4
     LAURI MORRIS,                                                        )
 5                                                                        ) Case No. 18CV58124
                               Plaintiff,                                 )
 6                                                                        ) COMPLAINT (Personal Injury)
             V.                                                           )
 7                                      )                                       (CLAIM NOT SUBJECT TO
     HOLMAN TRANSPORTATION SERVICES,)                                           MANDATORY ARBITRATION)
 8   INC., an Idaho corporation, HOLMAN )
     TRANSPORTATION, INC. , an Idaho    )                                       Prayer amount $330,000.00
 9   corporation, and LELAND LA WRENCE, )
                                        )                                       Fee Authority: ORS 21.160(1)(c)
10                        Defendants.
11           PLAINTIFF ALLEGES:

12                                                                         1.
13           At all times mentioned herein, Defendant Holman Transportation Services, Inc., was and

14   is an Idaho corporation, generally in the business of transporting refrigerated goods. At all times

15   mentioned herein, Defendant Holman Transportation, Inc., was and is an Idaho corporation,

16   generally in the business of transporting goods across interstate highways. Defendants Holman

17   Transportation Services, Inc., and Holman Transportation, Inc., are known collectively as

18   Defendants "Holman."

19                                                                         2.
20           At all times mentioned herein, Defendant Leland Lawrence ("Lawrence") was employed

21   by Defendants Holman and was acting within the course of scope of that employment including,

22   but not limited to, when he operated the vehicle owned by Defendant Holman in the incident that

23   is the subject of this action.

24
     Page 1 -COMPLAINT (Personal Injury)
25

26

27
                                             11111                   Swanson Lathen Prestwich Pc
                                                                     THE      PERSONAL          INIURY        LAW     FIRM

                          3040 Commercial St SE, Suite 200 Salem, Oregon 97302 TEL: 503.581.242 1 · TOLL-FREE: 1.800.422.4041 · FAX: 503 .588.7179


28
                                                                                                                                                     EXHIBIT A
               Case 6:19-cv-00314-MC                                Document 1                     Filed 03/05/19                    Page 5 of 8




 1                                                                                 3.

 2          At all times mentioned herein, Donald/Aurora Exit was and is a public thoroughfare

 3   running in a generally north and south direction in Salem, Marion County, Oregon. At all times

 4   mentioned herein, I-5 is a duly-dedicated public thoroughfare running generally north and south

 5   direction, in or near Aurora, Marion County, Oregon, and at some point said highways intersect.

 6                                                                                 4.

 7          At all times mentioned herein, Defendant Lawrence operated a vehicle owned by

 8   Defendant Holman in a southbound direction on the Donald/Aurora Exit ramp behind the

 9   Plaintiffs vehicle, while Plaintiff was stopped at the traffic control device.

10                                                                                 5.

11          On or about December 20, 2016, Plaintiff traveled in a southbound direction on the

12   Donald/Aurora off ramp of the I-5, when Defendant Lawrence failed to stop striking the rear

13   portion of Plaintiffs vehicle. Said incident was caused by Defendants' negligence, and each of

14   them, and caused injury to Plaintiff, as set forth more fully below.

15                                                                                 6.

16          Said incident involving Defendants' vehicle and Plaintiffs vehicle resulted from

17   Defendants' negligence, and each of them, in the following particulars:

18          6.1       In failing to keep and maintain a proper or adequate lookout;

19          6.2       In failing to keep their motor vehicle under proper or adequate control to avoid

20                    striking another vehicle at the signal lights stationed to control traffic;

21          6.3       In operating their vehicle at a speed which was greater than was reasonable and

22                    prudent, with due regard to circumstances and conditions then and there existing.

23          It was foreseeable that said negligence would cause injury to others, including Plaintiff.

24
     Page 2-COMPLAINT (Personal Injury)
25

26                                                 Swanson I Lathen i Prestwich                          I Pc

                                                   THE     PERSONAL            INJURY        LAW      FIRM

27                30 40 Commercia l St SE. Suite 200 · Salem. Oregon 97302 · TEL: S03.58 1. 24 21 TOLL-FREE: 1.800.422.4041 · FAX: 503.588.7179



28
                                                                                                                                                   EXHIBIT A
               Case 6:19-cv-00314-MC                               Document 1                   Filed 03/05/19                    Page 6 of 8




 1                                                                               7.

 2          As a result of Defendants' negligence, and each of them, and the incident described

 3   above, Plaintiff sustained the following injuries:

 4          7.1       Right shoulder, arm and hand numbness and tingling;

 5          7.2       Headaches;

 6          7.3       Thoracic strain/sprain;

 7          7.4       Cervical strain/sprain;

 8          7.5       Cervical disc bulges from C4-C7 with radicular symptoms and which require

 9                    surgical intervention;

10          7.6      Trapezius, scalenes and rhomboid strain/sprains;

11          7.7      Dizziness;

12          7.8       Sleep loss; and,

13          7.9      General stiffness and soreness.

14          One or more of Plaintiffs injuries is permanent in nature

15                                                                               8.
16          As a result of Defendants' negligence, and each of them, and the injuries Plaintiff

17   sustained, Plaintiff has incurred economic damages in the form of medical expenses in the
18   approximate amount of $20,000.00. Plaintiff will incur future medical expenses for anticipated

19   surgery and related treatment in the amount of $60,000.00. Therefore, the plaintiffs economic

20   damages total $80,000.00.

21                                                                               9.
22          As a further result of Defendants' negligence, and each of them, and the injuries Plaintiff

23   sustained, Plaintiff has endured pain, suffering, disruption of her normal activities, and emotional

24
     Page 3 - COMPLAINT (Personal Injury)
25

26                                                Swanson I Lathen Prestwich                            Pc
                                                  THE     PERSONAL           INIURY       LAW      FIRM

27                3040 Commercial St SE. Suite 200 · Salem.Oregon 97302 · TEL: 503 .581.2421 TOLL-FREE: l.800.422.4041 · FAX: 503.588 .7179



28
                                                                                                                                                EXHIBIT A
               Case 6:19-cv-00314-MC                              Document 1                    Filed 03/05/19                   Page 7 of 8




 1   distress, and likely will continue to experience pain, suffering and disruption of her normal

 2   activities, all of which entitle her to noneconomic damages in the amount of $250,000.00.

 3                                                                              10.

 4          Plaintiff requests a jury trial.

 5          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, for

 6   her economic damages in the amount of $80,000.00, for her noneconomic damages in the

 7   amount of $250,000.00, and for her reasonable costs and disbursements.

 8          DATED this -1 1) day of December, 2018.

 9                                                           Respectfully submitted,

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24
     Page 4-COMPLAINT (Personal Injury)
25

26                                                Swanson I Lathen I Prestwich I Pc
                                                 THE     PERSONAL           INJURY        LAW     FIRM

27                3040 Commercia l St SE. Suite 200 , Salem. Oregon 97302 , TEL: 503.581.2421 TOLL-FREE: 1.800.422.4041 FAX: 503.588 .7179



28
                                                                                                                                               EXHIBIT A
          Case 6:19-cv-00314-MC          Document 1       Filed 03/05/19     Page 8 of 8




                                 CERTIFICATE OF SERVICE

         I hereby certify that I served the foregoing NOTICE OF REMOVAL on:

         Travis S. Prestwich
         Swanson Lathen Prestwich PC
         3040 Commercial Street SE, Suite 200
         Salem, OR 97302
         Fax: (503)581-2421
         Attorney for Plaintiff

         Court Clerk
         Marion County Circuit Court
         555 Court Street NE
         Salem, OR 97301

by facsimile as well as mailing a full, true and correct copy thereof in a sealed first-class postage-

prepaid envelope, addressed to the attorney shown above, the last-known office of the attorney,

and deposited with the United States Postal Service at Portland, Oregon, on the date shown

below.

         DATED: March 4, 2019.

                                                       HITT HILLER MONFILS WILLIAMS LLP

                                                           By:    Isl Alison R. Barber
                                                           Alison R. Barber, OSB No. 085581
                                                           Brian B. Williams, OSB No. 964594
                                                           Of Attorney for Defendants

                                                       TRIAL ATTORNEY: Brian B. Williams




NOTICE OF REMOVAL                                                                     Page 4
